Citation Nr: 0922992	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a non-service-connected pension.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO granted the Veteran's 
claims for entitlement to a non-service-connected pension and 
entitlement to special monthly pension (SMP) based on the 
need for aid and attendance (A&A).  However, in its January 
2006 letter notifying the Veteran of its decision, the RO 
told the Veteran that it was unable to pay him these pension 
benefits because it had determined that his total family 
income exceeded the maximum allowable pension limit for a 
Veteran with one dependent at the A&A rate.


FINDINGS OF FACT

1. The Veteran claimed entitlement to non-service-connected 
pension benefits in January 2006.

2. At the time of his claim, the countable income of the 
Veteran and his spouse consisted of monthly income from the 
Social Security Administration (SSA) in the amount of $2,226 
or $26,712 yearly.

3. The maximum annual pension rate (MAPR) for a married 
Veteran with a dependent spouse, and on the basis of presumed 
entitlement to SMP at the A&A rate, effective December 1, 
2005, was $20,924 per year.

4.  The Veteran's income exceeded the $20,924 MAPR effective 
December 1, 2005, even considering the unreimbursed medical 
expenses detailed by the Veteran in his January 2006 improved 
pension eligibility verification report.

5.  The Veteran has not provided sufficiently specific 
information regarding medical expenses incurred subsequent to 
the January 2006 improved pension eligibility verification 
report based on which a determination as to his countable 
income in subsequent years may be based. 


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  For claims pending before VA 
on or after May 30, 2008, 38 C.F.R. 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The RO does not appear to have sent the Veteran a letter 
separate and apart from the January 2006 decision, January 
2008 statement of the case (SOC), and September 2008 
supplemental statement of the case (SSOC), and the letters 
notifying him of these decisions, with regard to what is 
needed to establish entitlement to non-service-connected 
pension benefits.  This information, appearing in the 
decision and post-decisional documents, could not provide 
VCAA notice or cure any deficiencies in the VCAA notice that 
had previously been provided.  Mayfield v. Nicholson, 499 
F.3d 1317, 1320 (Fed. Cir. 2007); Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  They did, however, put 
the Veteran on notice as to what was required, along with an 
improved pension eligibility verification report (VA Form 21-
0516-1) that had previously been sent to him, and which he 
filled out and returned in January 2006.

Recently, the United States Supreme Court held that when 
there is a VCAA notice error, a Veteran has the burden of 
showing that such error was prejudicial.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Here, no such prejudice has 
been alleged or shown.  As noted, the Veteran submitted in 
connection with his claim a January 2006 improved pension 
eligibility verification report (Veteran with no children)  
(VA Form 21-0516-1).  The responses in this form contained 
the income and expenses information that was necessary for 
the RO to make a decision on the claim.  Moreover, subsequent 
submissions including the NOD and substantive appeal contain 
statements and arguments regarding the amount of income and 
expenditures that reflects that the Veteran and his spouse 
understood that these amounts were relevant to and 
dispositive of the issue of entitlement to pension.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA requested the information regarding the 
income and expenditures of the Veteran and his spouse that 
were relevant to a determination as to entitlement to the 
claimed pension benefits, in the above-noted improved pension 
eligibility verification report form.  The Veteran provided 
the requested information and the RO made its initial 
determination based on this information.  As noted below, the 
Veteran's subsequent communication regarding his income and 
expenses was insufficiently specific to provide a basis for a 
different determination, as it did not contain the 
information requested on the relevant form.  As the Veteran 
had already been provided with the form which explained the 
type of information he had to provide in order for VA to make 
a determination on his claim, VA was not required to take 
further action in this regard in order to comply with its 
duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street").

For the reasons set forth above, the claim entitlement to 
non-service-connected pension benefits is thus ready to be 
considered on the merits.


Analysis

Non-service-connected pension is a benefit payable by VA to a 
Veteran of a period of war because of permanent and total 
disability.  38 U.S.C.A. § 1521(a).  If the Veteran is 
married and living with or reasonably contributing to the 
support of his spouse, and is in need of regular A & A, the 
annual rate of pension payable to him is listed in 
38 U.S.C.A. § 1521(d)(2).

However, the amount of pension which such a Veteran is 
actually entitled to receive is the difference between his 
countable income and the maximum annual rate permitted by VA 
given the Veteran's circumstances.  38 C.F.R. § 3.23(b).  The 
maximum annual pension rate is adjusted from year to year.  
38 U.S.C.A. § 1521(a).

Basic entitlement to such pension exists if, among other 
things, the Veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 
U.S.C.A. § 1521(a), (c); 38 C.F.R. §3.21, 3.23(a)(2), (b), 
(d)(2),(4). The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations. 38 C.F.R. §§ 3.21, 3.23.

Effective December 1, 2005, the MAPR for a Veteran with one 
dependent, and on the basis of presumed entitlement to 
special monthly pension at the aid and attendance rate, was 
$20,924.00.  See VA Adjudication Manual, M21-1, Part I, 
Appendix B.

In determining annual income, all payments of any kind or 
from any source are counted as income during the 12- month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a).

Recurring income, received or anticipated in equal amounts 
and at regular intervals such as weekly, monthly, quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1). Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3). The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c). Under 38 C.F.R. § 3.272, medical expenses in excess 
of five percent of the MAPR, which have been paid will be 
excluded from countable income for the purpose of determining 
entitlement to improved pension

The term "Veteran's annual income" for purposes of improved 
pension eligibility includes the Veteran's annual income and 
the annual income of the Veteran's dependent spouse. 38 
C.F.R. § 3.23(d)(4).

In this case, the Veteran indicated in the January 2006 
improved pension eligibility report (VA Form 21-0516-1) that 
he received $1,296 per month from Social Security, and his 
wife received $930.00.  Thus, the Veteran's annual income, as 
defined by the applicable regulations, was $26,712.  The 
Veteran reported $10,028.11 in medical expenses.  However, 
only $4,398.00 were continuing medical expenses, consisting 
of $1062.00 in Social Security Medicare premiums and $4398.00 
in private health insurance for the Veteran and his wife.  
The remaining expenses were unreimbursed medical expenses 
from 2005, which were not paid within the twelve month 
annualization period, and are therefore not excluded from the 
amount of the Veteran's income.

As five percent of the $20,924.00 MAPR for a Veteran with one 
dependent, and on the basis of presumed entitlement to 
special monthly pension at the aid and attendance rate, is 
$1046.00 (not $693.00 as indicated by the RO in the January 
2008 SOC), the amount of the Veteran's medical expenses 
deducted from his countable income is $4,398.00 - $1046.20, 
or $3,351.80.  The Veteran's countable income is therefore 
$26,712 -$3,351.80, or $23,360.20, which is in excess of the 
$20,924.00 MAPR for a Veteran with one dependent, and on the 
basis of presumed entitlement to special monthly pension at 
the A & A rate effective December 1, 2005.  Thus, as the 
Veteran's income is in excess of the applicable MAPR 
calculated according to the applicable regulations, he is not 
entitled to a non-service-connected pension based on the 
information he provided in the January 2006 improved pension 
eligibility verification report.

In addition, the Veteran is not entitled to non-service-
connected pension based on the information he subsequently 
provided.  In his January 2008 substantive appeal (VA Form 
9), the Veteran indicated that the annual income of himself 
and his spouse was $30,000, and that they pay medical 
expenses of between $8,500.00 and $10,000.00 per year.  As 
noted by the RO in the September 2008 SSOC, the Veteran did 
not itemize his medical expenses in his substantive appeal, 
and it is therefore not possible to determine his countable 
income because it cannot be determined which of these medical 
expenses are reimbursable and which are not. 

Moreover, even if these unspecified medical expenses were 
accepted at the highest level indicated by the Veteran, i.e., 
$10,000, this would not result in income below the $20,924.00 
MAPR effective December 1, 2005.  Five percent of the 
December 1, 2005 MAPR is $1046.00.  When this amount is 
subtracted from the $10,000 in presumed medical expenses, the 
result is $8,954.  Thus, the Veteran's countable income is 
$30,000-$8954, or $21,046, which exceeds the $20,924.00 MAPR 
effective December 1, 2005.  To the extent that this amount 
does not exceed the $21,615.00 MAPR effective December 1, 
2006, the $22,113 MAPR effective December 1, 2007, or the 
$23,396.00 effective December 1, 2008, the Veteran has not 
specified the nature of the medical expenses incurred or the 
precise income for each of those years, VA cannot base a 
decision on the non-specific information provided by the 
Veteran; however, the Veteran is free to reapply for non-
service-connected pension benefits and provide the necessary 
information as indicated on the improved pension eligibility 
verification report (VA Form 21-0516-01).

For the foregoing reasons, the claim for entitlement to non-
service-connected pension must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not for 
application in the instant appeal.
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. at 55-56.


ORDER

Entitlement to a non-service-connected pension is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


